J-A26005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY GUDINO                             :
                                               :
                       Appellant               :   No. 787 EDA 2020

        Appeal from the Judgment of Sentence Entered October 3, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001521-2016


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED: FEBRUARY 19, 2021

        Appellant, Anthony Gudino, appeals from the judgment of sentence of

an aggregate term of 23½ to 47 years’ imprisonment, imposed after he was

convicted of one count each of third-degree murder (18 Pa.C.S. § 2502(c)),

endangering the welfare of a child (“EWOC”) (18 Pa.C.S. § 4303(a)(1)), and

recklessly endangering another person (“REAP”) (18 Pa.C.S. § 2705).

Appellant challenges the sufficiency of the evidence to sustain his convictions,

the denial of his request for jury instructions, and the admission of alleged

hearsay evidence. We affirm.

        The trial court set forth the relevant procedural history in its Pa.R.A.P.

1925(a) opinion:

        On July 15, 2016, Appellant was charged by criminal information
        with criminal homicide, [EWOC], and [REAP] in connection with
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26005-20


       the death of Appellant’s minor daughter, A.G. On July 15, 2019,
       after trial by jury, Appellant was convicted of third[-]degree
       murder, [EWOC], and [REAP]. The jury found Appellant not guilty
       of first[-]degree murder.

       On October 3, 2019, we sentenced Appellant to 20 to 40 years’
       incarceration for third[-]degree murder and 3½ to 7 years’
       incarceration for [EWOC]. The sentences on each charge were
       ordered to run consecutively, giving Appellant a total aggregate
       sentence of 23½ to 47 years’ incarceration. No sentence was
       imposed for [REAP], as that count merged for purposes of
       sentencing. Appellant received a time credit from May 6, 2016.

       Appellant filed post-sentence motions on October 15, 2019, and
       supplemental motions on December 4, 2019. We denied all of
       Appellant’s post-sentence motions by opinion and order dated
       February 3, 2020.[1]

Trial Court Opinion (“TCO II”), 4/13/20, at 1-2 (unnecessary capitalization and

citations to the record omitted).

       On February 21, 2020, Appellant filed a timely notice of appeal, followed

by a timely, court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Herein, Appellant presents the following issues for

our review, which we address out of order for ease of disposition:

       1. Whether the trial court erred in finding [Appellant] guilty of
          third-degree murder[,] where there was no evidence to support
          either causation or malice because the Commonwealth showed
          only that [Appellant] rushed his young child to the hospital
          where the child died of head injuries caused by as few as two
          simultaneous contacts with some kind of hard object?

       2. Whether the trial court erred in denying [Appellant’s] request
          for an involuntary manslaughter instruction[,] where the
          Commonwealth introduced no evidence as to how the decedent


____________________________________________


1The trial court’s February 3, 2020 opinion was docketed on February 4, 2020.
See Trial Court Opinion (“TCO I”), 2/4/20.

                                           -2-
J-A26005-20


          sustained her fatal injuries and the forensic pathologist could
          not rule out an accident?

      3. Whether the trial court erred in giving the jury an instruction
         on     the    “sole   custody”    presumption[,]    where    the
         Commonwealth could not show that the injuries were neither
         self-inflicted nor accidental[,] because the forensic pathologist
         testified that they could have been the result of non-criminal
         behavior?

      4. Whether the trial court erred in finding sufficient evidence to
         find [Appellant] guilty of [EWOC,] graded as a felony of the
         third degree[,] where [Appellant] did not engage in a course of
         conduct but[,] at most[,] caused the decedent’s injuries on one
         occasion as part of one incident?

      5. Whether the trial court erred in admitting hearsay testimony
         from a family friend that [Appellant] would get drunk and fail
         to properly care for the decedent?

Appellant’s Brief at vii-viii.

      To begin, we note our standard of review of a challenge to the sufficiency

of the evidence:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidenced admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

      The trial court found the evidence presented at trial, viewed in the light

most favorable to the Commonwealth, established the following:

      On May 6, 2016, [Appellant] arrived at the Pocono Medical Center
      (hereinafter “PMC”) with his 5-month-old daughter, A.G., in an
      unresponsive state.     Just prior to arriving at PMC, at

                                     -3-
J-A26005-20


     approximately 12:07 p.m., East Stroudsburg University Sergeant
     Jim Hughes (“Hughes”) was approached by [Appellant] carrying
     A.G. in his arms. [Appellant] informed Hughes [that] A.G. was
     not breathing right and requested transportation to the hospital.

     Hospital staff reported to police that when A.G. arrived[,] she was
     limp, unresponsive, and was not breathing. Upon arrival, A.G.
     was considered to be in critical/grave condition. Her injuries
     included: hemorrhaging of the occipital, right parietal, and left
     parietal areas of the head, fracture to the occipital area of the
     skull, one blown pupil[,] and one non-reactive pupil. The hospital
     staff told officers that these injuries were consistent with blunt
     force trauma. In addition, hospital staff believed [Appellant] was
     under the influence of drugs or alcohol, that he had an odor of
     alcohol about his person, and that he was behaving erratically.
     Further, hospital staff, “almost immediately suspected child
     abuse.”

     Following initial assessment, CT scans revealed multiple areas of
     brain injury including both old and new bleeding throughout the
     brain. Efforts were made to reduce the bleeding but were
     unsuccessful[,] and A.G. never regained consciousness. A.G.’s
     heart stopped several times during these efforts and
     arrangements were made for a life flight to Lehigh Valley Hospital.
     Unfortunately, A.G. passed away while these efforts were
     underway[,] and the life flight was canceled.

     When Detective Richard Wolbert arrived at the hospital, he spoke
     with [Appellant] twice. During these encounters, [Appellant]
     reiterated what he had told hospital staff—namely, that he was
     home alone with A.G.[,] and she was drinking from a bottle in her
     baby swing when he heard a gurgling sound. [Appellant] stated
     that when he went to check on A.G.[,] she was limp and
     unresponsive.

     Later in the evening of May 6, 2016, police obtained a search
     warrant for [Appellant’s] blood, the results of which revealed a
     blood alcohol content of .06%.        Additionally, a retrograde
     extrapolation was performed to estimate [Appellant’s] blood
     alcohol level (hereinafter “BAC”) at the time of the incident in
     question. The retrograde toxicology report indicated [Appellant’s]
     BAC at 11:00 a.m. on May 6, 2016, was in the range of 0.16% to
     0.34%. The Commonwealth’s technical specialist in toxicology
     estimated this BAC would result from consuming between 7 and
     16 twelve-ounce beers with a 4% alcohol content. In addition,


                                    -4-
J-A26005-20


      [Appellant] admitted to smoking marijuana on the morning of the
      incident in question and his blood tested positive for cannabinoids.

      The evidence at trial showed that A.G. suffered at least two fatal
      blows of significant force to the head while she was in [Appellant’s]
      care. These fatal blows were not the result of a simple slap or
      strike of the hand; rather, something blunt struck A.G.’s head with
      significant force. Examples given at trial of blunt objects capable
      of inflicting A.G.’s injuries included a brick and a bannister.
      Beyond the fatal blows, A.G. suffered an additional injury
      characterized by “some moving, angular, and rotational
      movement of the head with tearing of the vessels around the optic
      nerve.” Although it was conceded that A.G.’s injuries, when
      viewed in isolation, could have accidental causes, the expert
      opined that the totality of the injuries here clearly indicated
      abusive head trauma. A.G.’s injuries were extensive, including
      large     and    confluent      retinal  hemorrhages,      “vitreous
      hemorrhages[,] … optic nerve sheath hemorrhages[,] … subdural
      hemorrhages with liquid and clotted blood[,] … brain swelling[,] …
      subarachnoid hemorrhages[,] … and multiple impact sites.” As
      the Commonwealth’s expert in forensic pathology, Dr. Barbara
      Bollinger, noted[:] “You have to look at the whole case together
      with the whole confluence of the injuries.” Here, Dr. Bollinger
      opined that the confluence of the injuries supported a finding of
      abusive head trauma.

TCO I at 4-6 (citations to record and internal brackets omitted).

      Appellant’s first issue challenges the sufficiency of the evidence to

support his third-degree murder conviction. The Crimes Code defines third-

degree murder as “[a]ll … kinds of murder” other than intentional killings

(first-degree murder) and killings during the commission of a felony (second-

degree murder). 18 Pa.C.S. § 2502(c). The elements of third-degree murder,

as developed by case law, are “a killing done with legal malice but without the

specific intent to kill required in first-degree murder.” Commonwealth v.

Seibert, 622 A.2d 361, 364 (Pa. Super. 1993).




                                      -5-
J-A26005-20



       Appellant claims that the trial court erred in convicting him of third-

degree murder, because the Commonwealth failed to prove that he acted with

malice or that he caused A.G.’s death.           Appellant’s Brief at 1.   Rather, he

argues that the Commonwealth obtained a conviction based solely on evidence

that A.G. was in his custody at the time she suffered the injuries to her head.

Id. at 4.     “It did not show how those injuries occurred or any evidence

establishing that [Appellant] inflicted them on her.” Id. Appellant further

proffers: “Accidents happen. Children fall, people drop things, and injuries

tragically occur. The Commonwealth’s evidence failed to establish that this

was anything more than some kind of accident.” Id. at 4-5.

       Appellant further argues that even if the Commonwealth did prove

causation based on the sole custody presumption, it failed to prove the

requisite mens rea for third-degree murder, which is malice. Id. at 1, 5. He

states that “no one knows what happened[] and[,] therefore[,] it is simply not

possible to determine under what mental state [Appellant] acted….” Id. at 6.

He further reasons,

       [g]iven that Dr. Bollinger opined that force being used on [A.G.,]
       or [A.G.] hitting her head were both possibilities, there is no
       evidence in the record from which to conclude beyond a
       reasonable doubt that [Appellant] struck her in the head with a
       hard object.[2] The fact that he could not provide a satisfactory
____________________________________________


2 We disagree with Appellant’s characterization of Dr. Bollinger’s testimony.
While she did state that the blunt force injuries to A.G.’s head were either
caused by something blunt hitting against her head or her head hitting
something blunt, Dr. Bollinger also emphasized the severity of A.G.’s injuries



                                           -6-
J-A26005-20


       explanation, likely due to his intoxicated state, does not establish
       the requisite mens rea of malice.

Id. Thus, Appellant concludes “[t]here is no evidence in this record which

would support a conviction for third-degree murder.” Id. at 7.

       In response to Appellant’s sufficiency claims regarding his third-degree

murder conviction, the trial court opined:

       The elements of [t]hird[-][d]egree [m]urder are as follows: (1)
       that the victim, A.G., is dead; (2) that [Appellant] killed her; and
       (3) that [Appellant] did so with malice.

       First, we note there is no dispute that A.G. is deceased. Looking
       then to the question of causation, it is well-established that []a
       defendant’s actions are the legal cause of death if they are a direct
       and substantial factor in bringing it about.[] Commonwealth v.
       Johnson, 284 A.2d 734[, 735] (Pa. 1971). Here, [Appellant]
       argues the evidence was insufficient to connect his actions with
       A.G.’s head injury and resulting death.          However, … “the
       Commonwealth need not prove its case directly. Circumstantial
       evidence can be as reliable and persuasive as eyewitness
       testimony.” Commonwealth v. Paquette, 301 A.2d 837, 839
____________________________________________


and the likelihood of these particular injuries being the result of abusive
trauma. See N.T. Trial, 7/10/19, at 120-21 (stating that the combination of
the retinal hemorrhages, damage to the retina of the eye, and the optic nerve
sheath hemorrhage “implies significant trauma to the brain, and generally that
trauma occurs from a shaking mechanism with lateral and rotational, angular
acceleration”); id. at 122 (explaining that the triad of injuries to A.G.’s brain—
optic nerve sheath hemorrhage, retinal hemorrhage, and subdural
hemorrhage—are indicative of “abusive trauma”); id. at 128-29 (“I believe
there were at least two blows to the head…. They were both to the
forehead.”); id. at 140 (Dr. Bollinger’s explaining the type of evidence that
signifies a traumatic injury: “[A.G.] had bruising to the forehead, bruising
underneath the forehead, subdural hemorrhage, subarachnoid hemorrhage,
optic nerve sheath hemorrhages, and retinal hemorrhages, so there’s a lot of
trauma and traumatic injuries that are occurring here”); id. at 145 (“What I
do know is that [A.G.] has optic nerve sheath hemorrhages, and those optic
nerve sheath hemorrhages are markers of extreme rotational and angular
acceleration of the head.”).



                                           -7-
J-A26005-20


       (Pa. 1973) (citing Commonwealth v. New, 47 A.2d 450, [4]57
       (Pa. 1946)).

       Where, as here, “an adult has sole custody of a child for a period
       of time, and[] during that time the child suffers wounds which
       unquestionably are neither self-inflicted nor accidental, the
       evidence is sufficient to allow a jury to infer the adult inflicted the
       wounds.”       Pacquette, 301 A.2d at 839; see also
       Commonwealth v. Turner, 421 A.2d 1057, 1060 (Pa. 1980).
       Thus, courts created the “[s]ole [c]ustody” exception to establish
       “an inference of guilt where a child suffers a fatal injury while an
       adult has sole custody of the child.” Commonwealth v. Earnest,
       563 A.2d 158, 160 (Pa. Super. 1989).

       Here, [Appellant] had sole custody of the minor victim when the
       child suffered wounds that were neither self-inflicted nor
       accidental. Based on the evidence we delineated above, the jury
       could reasonably infer [Appellant] caused the fatal injuries to
       A.G.[3]

       We now move to the element of malice. Malice consists of, “either
       an express intent to kill or inflict great bodily harm … indicating
       an unjustified disregard for the probability of death or great bodily
       harm and an extreme indifference to the value of human life.”
       Commonwealth v. Lawrence, 236 A.2d 768, 771 (Pa. 1968).
       Malice can be inferred from the surrounding circumstances, such
       as the use of a deadly weapon or force on a vital part of the body
       of another. Commonwealth v. Oates, 295 A.2d 337, 339 (Pa.
       1972); see also Commonwealth v. Palmer, 292 A.2d 921, 923
____________________________________________


3  While applying the sole custody presumption set forth in Paquette, our
Supreme Court has held that the finder of fact may examine any explanation
offered by the sole caregiver, and if they find that explanation wanting, they
may reject it and find the person in custody of the child responsible for the
wounds. Commonwealth v. Meredith, 416 A.2d 481, 482-83 (Pa. 1980)
(citing Paquette, 301 A.2d at 837). Moreover, conflicts between the medical
findings and the appellant’s version of the incident have been found to provide
the jury with an adequate basis for rejecting the defense’s explanation of the
source of the injuries sustained by the victim. See id. at 483-84. Thus, we
believe the jury would be justified here in rejecting Appellant’s theory that
A.G.’s injuries were the result of an accident, where the only possible
explanations for A.G.’s injuries offered by Appellant have been refuted by
expert medical testimony. See TCO I at 20, discussed infra.



                                           -8-
J-A26005-20


      (Pa. 1972). In a case involving a minor child, the mens rea
      necessary to establish the degree of homicide “may be proven by
      circumstantial evidence. The nature and severity of the blows,
      [and] the tender age of the victim … would support … a finding of
      malicious killing.” … Meredith, 416 A.2d [at] 48[4]….

      Here, the evidence showed that deadly force was applied to a vital
      part of the body of the victim. Examining the number and severity
      of the blows inflicted, the areas of the body where the blows were
      administered, and the size and tender years of the victim, the jury
      was free to infer that [Appellant] intended to cause the death that
      resulted from his actions. See [id.] … at 483. Thus, a finding of
      malice was justified. As a result, the evidence, viewed in the light
      most favorable to the Commonwealth, establishes, beyond a
      reasonable doubt, that [Appellant] committed the crime of
      [t]hird[-d]egree [m]urder.

TCO I at 7-8 (citations to record omitted). We discern no abuse of discretion

or error of law by the trial court.

      Next, Appellant challenges the sufficiency of the evidence to support his

EWOC conviction. In order to prove a defendant committed the offense of

EWOC,

      the Commonwealth must show, beyond a reasonable doubt, that
      the defendant “knowingly endanger[ed] the welfare of the child
      by violating a duty of care, protection or support.” 18 Pa.C.S.[] §
      4304(a)(1). In addition, if the actor engaged in a course of
      conduct of endangering the welfare of a child, the offense
      constitutes a felony of the third degree. See [18 Pa.C.S.] §
      4304(b)(ii).

      [EWOC] is a specific intent offense enacted in broad terms[,] so
      as to safeguard the welfare and security of children.
      Commonwealth v. Fewell, 654 A.2d 1109, 1117 (Pa. Super.
      1995). To be convicted under this statute, the Commonwealth
      must prove a “knowing violation of a duty of care.”
      Commonwealth v. Cardwell, 515 A.2d 311, 313 (Pa. Super.
      1986). The evidence is sufficient to prove the intent element of
      the offense when the accused:




                                      -9-
J-A26005-20


        (1) is aware of his or her duty to protect the child; (2) is
        aware that the child is in circumstances that threaten the
        child’s physical or psychological welfare; and (3) has either
        failed to act or has taken actions so lame and meager that
        such actions cannot reasonably be expected to be effective
        to protect the child’s physical or psychological welfare.

     Id. at 315. In addition, the legislative language for “course of
     conduct” is designed “to punish a parent who over days, weeks,
     or months, abuses his children.” Commonwealth v. Popow,
     844 A.2d 13, 17 (Pa. Super. 2004).

Id. at 8-9. Moreover, in Commonwealth v. Taylor, 471 A.2d 1228 (Pa.

Super. 1984), we discussed the legislature’s intent in enacting section 4304

and its broad purpose:

     [Our] Supreme Court has said that section 4304 was drawn
     broadly to cover a wide range of conduct in order to safeguard the
     welfare and security of children. It is to be given meaning by
     reference to the common sense of the community and the broad
     protective purposes for which it was enacted. Commonwealth
     v. Mack, 359 A.2d 770, 772 (Pa. 1976). Thus, the “common
     sense of the community, as well as the sense of decency,
     propriety[,] and the morality which most people entertain is
     sufficient to apply the statute to each particular case, and to
     individuate what particular conduct is rendered criminal by it.” Id.

Id. at 1231 (some internal brackets and citations omitted).

     Instantly, Appellant’s challenge is limited to the trial court’s gradation

of his EWOC offense as a felony of the third degree. Appellant’s Brief at 15.

Appellant notes that “a course of conduct” is required to grade this crime as

such, and argues that the Commonwealth only demonstrated “that fatal

injuries occurred to [A.G.] while she was in [his] custody on one occasion.”




                                    - 10 -
J-A26005-20



Id. (citing 18 Pa.C.S. § 4304).4 He further asserts that section 4304 of the

Crimes Code does not impose an increased punishment for “one incident

based on … subsection [(b)(1)(ii),] no matter how serious the incident,” and

that “the Commonwealth could have charged other subsections that did[, 5]

but [it] chose not to do so.” Id. at 16. Thus, Appellant demands that we

vacate his judgment of sentence on this offense and remand for re-sentencing.

       In support of Appellant’s EWOC conviction, the trial court opined:

       [A]s the sole caretaker of his infant daughter, [Appellant] was
       aware of his duty to protect [A.G.] Further, … [Appellant] had
       sole custody of A.G. when [she] suffered blunt force trauma
       wounds that were neither self-inflicted nor accidental. In light of
       the evidence delineated above, [Appellant] failed to protect A.G.’s
____________________________________________


4 In support of his argument, Appellant cites Popow, in which the defendant’s
conviction arose out of an incident that occurred on one single night, and notes
that this Court determined there was no “course of conduct.” See id. (citing
Popow, 844 A.2d at 16). We deem Popow to be distinguishable from the
instant matter, however, as Popow involved only one potential endangering
act or condition—Popow’s engaging in a scuffle while holding his child in his
arms, which caused them both to fall down a flight of stairs. See Popow,
844 A.2d at 15. We declined to upgrade the event to a “course of conduct” in
Popow, as the incident “probably took place in a matter of minutes[,]” no
evidence was presented at trial to establish a course of conduct, and because
the jury charge did not include the additional “course of conduct” factor
required for the grading of EWOC as a third-degree felony. Id. at 17-18. As
discussed by the trial court, infra, the Commonwealth did present evidence in
the instant matter of Appellant’s exhibiting a pattern of abusive actions over
a course of time, and the jury charge included instructions on the “course of
conduct” element.

5 Based on our review of section 4304, we presume Appellant is referring to
subsection (b)(1)(iii), which provides “if, in the commission of the offense
under subsection (a)(1), the actor created a substantial risk of death or
serious bodily injury, the offense constitutes a felony of the third degree.” 18
Pa.C.S. § 4304(b)(1)(iii).



                                          - 11 -
J-A26005-20


       physical welfare and clearly violated his duty of care, protection,
       and support.

       Examining the course of conduct, we find the jury made
       reasonable inferences based on the evidence that [Appellant]
       exhibited a pattern of abusive actions over the course of time.
       First, testimony supported finding [Appellant] was intoxicated and
       using drugs while in the position of caretaker for the minor
       [v]ictim on more than one occasion. Second, as discussed above,
       [Appellant] was intoxicated while caring for the minor victim at
       the time of the incident in question.[6] For these reasons, the
       above evidence, viewed in the light most favorable to the
       Commonwealth, establishes beyond a reasonable doubt, that
       [Appellant] committed the crime of [EWOC]—course of conduct.

TCO I at 9-10 (citations to record and unnecessary capitalization omitted).

Discerning no abuse of discretion or error of law on the part of the trial court,

we conclude that Appellant’s conviction must stand.

       We next consider Appellant’s claims regarding the trial court’s denial of

his request for an involuntary manslaughter jury instruction, and its alleged

error in giving the jury an instruction on the “sole custody” presumption. Our

standard of review in regards to a trial court’s decisions on jury instructions is

well-settled:

       “[O]ur standard of review when considering the denial of jury
       instructions is one of deference—an appellate court will reverse a
       court’s decision only when it abused its discretion or committed
       an error of law.” Commonwealth v. Galvin, … 985 A.2d 783,
       788-89 ([Pa.] 2009). “[O]ur key inquiry is whether the instruction
       on a particular issue adequately, accurately[,] and clearly
       presents the law to the jury, and is sufficient to guide the jury in
____________________________________________


6 The Commonwealth notes that the “relation-back analysis” of Appellant’s
BAC indicated not only that he was intoxicated on May 6, 2016, at the time
A.G. suffered multiple traumatic and fatal injuries, but also that he “would
have been … intoxicated for a course of hours….” Commonwealth’s Brief at
21.

                                          - 12 -
J-A26005-20


      its deliberations.” Commonwealth v. Hamilton, 766 A.2d 874,
      878 (Pa. Super. 2001).

Commonwealth v. Cannavo, 199 A.3d 1282, 1286 (Pa. Super. 2018).

      Appellant argues that the trial court erred in denying his request for an

instruction on involuntary manslaughter.     He notes that defense counsel

specifically requested such an instruction and preserved the issue by objecting

both before and after the charge. Appellant’s Brief at 8. In support of his

claim, Appellant asserts there is a three-part inquiry to determine whether a

charge on involuntary manslaughter is warranted: “First, a criminal defendant

must make such a request. Second, the offense must have been made an

issue in the case. Third, the evidence must support such a charge.” Id. (citing

Commonwealth v. McCloskey, 656 A.2d 1369, 1372 (Pa. Super. 1995)).

      Appellant proffers:

      The defense made the request, and the evidence in this case
      supported a charge for involuntary manslaughter. Pursuant to 18
      Pa.C.S. § 2504, a person is guilty of involuntary manslaughter
      “when as a direct result of the doing of an unlawful act in a
      reckless or grossly negligent manner, or the doing of a lawful act
      in a reckless or grossly negligent manner, he causes the death of
      another person.”
                                       …

      Here, the evidence obviously supported an involuntary
      manslaughter charge for many of the reasons that the evidence
      was insufficient to support the third-degree murder verdict. The
      Commonwealth showed that [A.G.] arrived at the hospital with
      unexplained head trauma that was caused by coming into contact
      with a hard object of some kind at least twice.              The
      Commonwealth could not establish what the object was, the
      circumstances under which that contact took place, or even that
      the contacts must have been two separate impacts as opposed to
      simultaneous impacts. Whether the trial court believed it or not,
      other testimony and statements from defense witnesses


                                    - 13 -
J-A26005-20


      suggested that the decedent may have banged her head on a wall,
      on a swing, or on a car door on prior occasions.

Id. at 8-9. Appellant further suggests that the evidence at least supported

the possibility that he had done something with gross negligence or

recklessness while intoxicated that caused A.G.’s death. Id. at 10.

      Contrarily, the Commonwealth poses that Appellant is not entitled to a

particular   jury   instruction   simply   because    he   has   requested    it.

Commonwealth’s Brief at 10. “[A] trial court should not instruct the jury on

legal principles which have no application to the facts presented at trial.” Id.

at 11 (quoting Commonwealth v. White, 415 A.2d 399, 400 (Pa. 1980)).

The Commonwealth explains the reason for this rule is that, “instructing the

jury on legal principles that cannot rationally be applied to the facts presented

at trial may confuse them and place obstacles in the path of a just verdict.”

Id. (quoting White, 415 A.2d at 400). It maintains that Appellant was clearly

not entitled to a jury instruction for involuntary manslaughter, “as there …

[was] no trial evidence to ‘reasonably support’ such a verdict.” Id. at 14. The

Commonwealth adds:

      [T]he only accounts provided for what caused the fatal injuries to
      A.G. stand in stark contrast to the medical evidence and testimony
      presented at trial. All accounts provided by [Appellant] or on his
      behalf involve either no traumatic event, an impact to the back of
      A.G.’s head, or a single impact to the front of [A.G.’s] head days
      before.     These claims are emphatically refuted by the
      uncontroverted medical evidence.

      Moreover, even if the above-referenced accounts are to be
      believed, they would rise only to the level of mere accidents at
      best…. Involuntary manslaughter requires an act that is either
      reckless or grossly negligent. A simple accident is insufficient to
      satisfy the mens rea required for the offense. There is no evidence

                                     - 14 -
J-A26005-20


       that suggests that [Appellant] acted by consciously disregarding
       a substantial and unjustifiable risk. As such, these accounts of
       mere accidents on the part of [Appellant] or his wife,[7] even if
       believed, would not “reasonably support” a verdict for involuntary
       manslaughter.

Id. at 14-15.

       The trial court agreed with the Commonwealth. As it so aptly opined:

       When a defendant requests specific points for charge, the court
       does not err in refusing to read the requested points if said points
       are “either adequately and correctly covered elsewhere in the
       court’s charge or were not relevant to the issues presented in the
       case.” Commonwealth v. Griffin, 456 A.2d 171, 176 (Pa.
       Super. 1983). A charge on involuntary manslaughter “shall be
       given only when requested, and where the offense has been made
       an issue in the case and the trial evidence reasonably would
       support such a verdict.” … White, 415 A.2d [at] 402 … (emphasis
       added).     Moreover, when he requests an instruction like
       involuntary manslaughter, it is well-settled that “a criminal
       defendant must establish that the trial evidence would ‘reasonably
       support’ a verdict based on the desired charge and may not claim
       entitlement to an instruction that has no basis in the evidence
       presented at trial.” Commonwealth v. Taylor, 876 A.2d 916,
       925-26 (Pa. 2006) (emphasis added). “Nor can the involuntary
       manslaughter charge be justified as giving a jury discretion to
       dispense mercy, since it is in the realm of arbitrariness to convict
       one of the misdemeanor of involuntary manslaughter when all
       evidence      rationally     indicates     felonious     homicide.”
       Commonwealth v. Williams, 415 A.2d 403, 405 (Pa. 1980).
       “[T]here must be some relationship between the evidence
       presented and the law upon which an instruction is requested.”
       Taylor, 876 A.2d at 925. Evidence that a defendant acted without
       malice or intent is insufficient to warrant a jury instruction on
       involuntary manslaughter. Commonwealth v. Soltis, 687 A.2d
       1139, 1141-42 (Pa. Super. 1996). In order for an instruction on
       involuntary manslaughter to be justified, there must be some
       evidence of recklessness or gross negligence. Id.


____________________________________________


7Appellant’s wife testified that she had hit A.G.’s head on the side of a car,
approximately four days prior to A.G.’s death. TCO I at 20.

                                          - 15 -
J-A26005-20


     The facts in evidence at trial do not reasonably support a finding
     of involuntary manslaughter.       As we delineated above, the
     evidence at trial showed that A.G. suffered at least two fatal blows
     to the head while she was in [Appellant’s] care. When [Appellant]
     brought A.G. to the emergency room[,] she was unresponsive and
     bruises were just forming on the front upper portion of her head.
     Further, the forensic evidence showed that A.G.’s cause of death
     was blunt force injuries to the head.           Moreover, despite
     [Appellant’s] incorrect summation of Dr. Bollinger’s testimony, Dr.
     Bollinger did not surmise that the specific injuries to A.G. could
     have been the result of an accident. Indeed, the force with which
     a blunt object would have had to hit A.G.’s head, or the force with
     which A.G.’s head would have had to hit a stationary item, was
     considerable.

     We understand that [Appellant] presented the theory at trial that
     he may have placed A.G. in her swing in a rough manner[;]
     however, Dr. Bollinger’s testimony as to the force with which
     A.G.’s head had to have been hit in order to cause her fatal injuries
     wholly negated [his] theory.        Further, we understand that
     [Appellant] advances the theory that several days earlier, he hit
     A.G.’s head on the wall while trying to separate his dogs[,] and
     that his wife, Jasmine Gudino, testified that approximately four
     days prior to A.G.’s death, she hit A.G.’s head on the side of a car.
     However, Dr. Bollinger’s testimony also negates the theory of
     injuries caused days in advance of A.G.’s death. Specifically, had
     these earlier instances of striking A.G.’s head been the cause of
     her fatal injuries, she would have been exhibiting signs of distress
     and injury leading up to the state in which [Appellant] delivered
     her to the emergency room.

     Lastly, we note that all three theories advanced by [Appellant] to
     explain A.G.’s fatal injuries would fall into the category of pure
     accident, as opposed to recklessness or gross negligence, which,
     as we have previously held, and as the Superior Court has
     previously affirmed, is not sufficient to withstand criminal charges.
     See Commonwealth v. Wyatt, 203 A.3d 1115, 1119 (Pa. Super.
     2019). As noted above, evidence that a defendant acted without
     malice or intent does not necessarily warrant an instruction on
     involuntary manslaughter—a defendant must establish that the
     trial evidence would reasonably support a finding of recklessness
     or gross negligence. See Taylor, 876 A.2d at 925-26; Soltis,
     687 A.2d [at] 1141-42.



                                    - 16 -
J-A26005-20


      Based on the foregoing, there was no evidence presented that
      tended to show … A.G.’s death was the result of an accident
      caused by [Appellant], and there was no evidence presented that
      tended to show [Appellant] acted with recklessness or with gross
      negligence in causing the death of A.G. Thus, this court did not
      err in refusing to charge the jury on involuntary manslaughter as
      a potential verdict.

TCO I at 18-21 (unnecessary capitalization and citations to record omitted).

Appellant has failed to convince us that the trial court erred in its refusal to

give an involuntary manslaughter instruction.

      Regarding the “sole custody” instruction given to the jury, Appellant

objects to the following language:

      If you find that [Appellant] had sole custody of the child for a
      period of time, and[] you find that during the time the child suffers
      wounds which are neither self-inflicted nor accidental, you may
      find the evidence sufficient to infer that [Appellant] inflicted the
      wounds.

      That is something in the law we call a presumptive inference. So
      if you find that he had sole custody for the period of time, and if
      you find that it was during that period of time that the child
      suffered wounds that neither were self-inflicted or accidental, then
      you may find the evidence sufficient to infer [Appellant] inflicted
      the wounds.

Id. at 26 (quoting N.T. Trial, 7/15/19, at 159). Appellant claims the trial court

erred in giving this instruction, because the Commonwealth failed to prove

that A.G.’s injuries were neither self-inflicted nor accidental. Appellant’s Brief

at 14. “No one saw [Appellant] harm [A.G.], he did not admit to harming

[A.G.], and there was nothing about the injuries which made it impossible for

them to have occurred as the result of an accident.” Id.




                                     - 17 -
J-A26005-20



      The trial court responded to Appellant’s claim, in relevant part, as

follows:

      The law in Pennsylvania on this issue is well-settled. “Where … an
      adult has sole custody of a child for a period of time, and[] during
      that time the child suffers wounds which unquestionably are
      neither self-inflicted nor accidental, the evidence is sufficient to
      allow a jury to infer the adult inflicted the wounds.” … Pacquette,
      301 A.2d [at] 839 …; see also … Turner, 421 A.2d [at] 1060 …;
      Meredith, 416 A.2d at 482. This inference is a logical extension
      of the principle that, “causation need not be established by direct
      evidence but may follow from circumstantial evidence of a reliable
      and persuasive nature.” [Commonwealth v.] Matthews, 389
      A.2d [71,] 73 [(Pa. 1978)]. Specifically, courts created the “sole
      custody” instruction to establish “an inference of guilt where a
      child suffers a fatal injury while an adult has sole custody of the
      child.” … Earnest, 563 A.2d [at] 160…. As previously discussed,
      a jury instruction is warranted where it is relevant to the issues
      presented in the case. Griffin, 456 A.2d at 176.

      Here, the Commonwealth’s evidence showed that A.G. was in
      [Appellant’s] sole custody on the day of her fatal injuries, May 6,
      2016. The evidence presented also showed that on the morning
      of May 6, A.G. was in good health, as Linda Clare observed A.G.
      that morning when [Appellant] dropped his minor son, A.J., off at
      school. The evidence further showed that between the time of
      Ms. Clare[’s] observing A.G. at A.J.’s school, and the time
      [Appellant] took A.G. to the emergency room, no other adult had
      custody of A.G.

TCO I at 27-28 (unnecessary capitalization and citations to the record

omitted).   We discern no error by the trial court, and we deem its jury

instruction regarding “sole custody” to be appropriate.

      Lastly, Appellant avers that the trial court erred in “allowing [Officer

Eilber] to testify that a family friend[, Mr. Collado,] had arrived at the hospital

and told him that [Appellant] was an alcoholic who failed to properly care for

[A.G.] and must have caused the injuries.”          Appellant’s Brief at 16. He


                                      - 18 -
J-A26005-20



maintains that this testimony should not have been allowed as an excited

utterance, “because Mr. Collado had not actually seen what happened to

A.G.[,] and the statement regarding prior, unrelated incidents served only to

smear [Appellant’s] character.” Id.8

        When reviewing a challenge to the admissibility of evidence, we note

that,

        “[t]he admissibility of evidence rests within the sound discretion
        of the trial court, and such a decision will be reversed only upon a
        showing that the trial court abused its discretion.”
        Commonwealth v. Boczkowski, … 846 A.2d 75, 93 ([Pa.]
        2004). “An abuse of discretion is not merely an error of judgment,
        but is rather the overriding or misapplication of the law, or the
        exercise of judgment that is manifestly unreasonable, or the result
        of bias, prejudice, ill-will or partiality, as shown by the evidence
        of record.” Commonwealth v. Carter, … 861 A.2d 957 ([Pa.
        Super.] 2004) (en banc).

Commonwealth v. Gray, 867 A.2d 560, 569–70 (Pa. Super. 2005).

        Moreover, in determining whether an out-of-court statement is

admissible, we are mindful of the following:

        “Hearsay is defined as ‘a statement, other than one made by the
        declarant while testifying at trial or hearing, offered in evidence to
        prove the truth of the matter asserted.’” Commonwealth v.
        Cunningham, 805 A.2d 566, 572 (Pa. Super. 2002) … [(]citing
        Pa.R.E. 801(c)[)]. “Hearsay testimony is per se inadmissible in
        this Commonwealth, except as provided in the Pennsylvania Rules
        of Evidence[,] by other rules prescribed by the Pennsylvania
        Supreme Court, or by statute.” Id.

                                           ***

____________________________________________


8 The trial court notes that it heard oral argument at sidebar on this issue at
the time of trial, and it ruled that Mr. Collado’s hearsay statements fit within
the excited utterance exception. TCO II at 7.

                                          - 19 -
J-A26005-20


      Rule 803(2) of the Pennsylvania Rules of Evidence permits the
      admission of an excited utterance as an exception to the general
      rule that hearsay evidence is inadmissible. The Rule defines an
      excited utterance as: “A statement relating to a startling event or
      condition made while the declarant was under the stress of
      excitement caused by the event.”

Id. at 570.

      According to Pennsylvania case law,

         [f]or a hearsay statement to qualify as an excited utterance,
         the statement must be a spontaneous declaration by a
         person whose mind has been suddenly made subject to an
         overpowering emotion caused by some unexpected and
         shocking occurrence, which that person had just
         participated in or closely witnessed, and made in reference
         to some phase of that occurrence which he perceived, and
         this declaration must be made so near the occurrence both
         in time and place as to exclude the likelihood of its having
         emanated in whole or in part from his reflective faculties.

Commonwealth v. Upshur, 764 A.2d 69, 75 (Pa. Super. 2000) (citations

and quotations omitted). “[T]here is no clear-cut rule as to the time sequence

required for a statement to qualify as an excited utterance, but rather [a] fact-

specific determination is to be made on a case-by-case basis.” Gray, 867

A.2d at 570 (citing Commonwealth v. Pronksokie, 383 A.2d 858, 862-63

(Pa. 1978)). “[T]he crucial question, regardless of time lapse, is whether, at

the time the statement is made, the nervous excitement continues to

dominate while the reflective processes remain in abeyance.            It is the

spontaneity of … an excited utterance that is the source of reliability and the

touchstone of admissibility.” Id. at 570-71 (internal citations and brackets

omitted).




                                     - 20 -
J-A26005-20



      Appellant contends that Mr. Collado’s statement did not meet any of the

requirements for an excited utterance. Appellant’s Brief at 18. He argues

that “[i]t was not made close in time or near in location to the events that he

recounted, and Mr. Collado did not claim to even witness the events that were

actually in question at the trial.” Id. Additionally, Appellant avers that he

suffered prejudice from the trial court’s error in admitting this testimony.

Specifically, he claims he was prejudiced, “because his reputation was

smeared and he was cast as a drunk and neglectful father without any actual

evidence or opportunity to challenge the testimony of that witness.” Id.

      In response, the trial court opined:

      Regarding the statement at issue here, there was foundation laid
      by the Commonwealth’s questions that at the time Mr. Collado
      made the statements, he was at the hospital and had been
      informed of A.G.’s condition and that he was visibly upset about
      what had happened to her. Mr. Collado was also yelling at this
      time, so much so that Officer Eilber initially approached Mr.
      Collado to try to calm him down. Moreover, Mr. Collado was a
      close family friend of A.G.’s family and had lived with Appellant,
      A.G., and the rest of their family at some point in time.

      Here, Mr. Collado’s statements fit squarely within the excited
      utterance exception[,] and we did not err in allowing the officer to
      testify to the hearsay. Specifically, Mr. Collado had just found out
      that A.G., a young child that he was close to and had lived with,
      had been severely injured while in the care of her father and was
      now in critical condition. Moreover, his statements were directly
      related to “some phase of that occurrence which he perceived” in
      that he immediately and excitedly began yelling that Appellant
      often did drugs and drank alcohol while he was caring for his
      children alone, that Appellant should not have been doing such
      things, and that he believed it was this behavior that led to A.G.’s
      current condition.




                                     - 21 -
J-A26005-20



TCO II at 7-8 (citations to the record omitted). Given the close relationship

between Mr. Collado and A.G.’s family, we have no difficulty finding that his

statements at the hospital, upon learning of her death, were spontaneous

declarations made while experiencing overpowering emotion caused by a

shocking event.   Thus, we conclude that the trial court did not abuse its

discretion by admitting them as excited utterances.

     Accordingly, we uphold Appellant’s convictions.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




                                   - 22 -